Citation Nr: 1002195	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction from 20 percent to noncompensable for 
residuals, left (major) distal humerus fracture, was proper, 
to include a claim of entitlement to restoration of a 
20 percent evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to June 2000.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  The claim was 
remanded in September 2007 for further development.  


FINDINGS OF FACT

1.  Service connection for left humerus fracture, status post 
open reduction and internal fixation (ORIF), with slight left 
elbow pain, was granted in January 2001, and a 20 percent 
evaluation was assigned under Diagnostic Code (DC) 5202, 
effective June 29, 2000.  

2.  By rating decision of June 2004, the RO proposed to 
reduce the 20 percent rating under DC 5202 to noncompensable, 
and the RO assigned a 10 percent evaluation under DC 8516 for 
neurologic residuals of the ulnar nerve transposition 
performed during the open reduction of the left humerus 
fracture.  

3.  By rating decision of October 2004, the RO reduced the 
rating under DC 5202 to noncompensable, effective 
January 1, 2005.  

4.  Prior to June 2004, the Veteran's left humerus fracture 
disability was manifested by pain, loose feeling, and 
guarding of the shoulder movement.

5.  At the time of the June 2004 and March 2009 VA 
examinations, the Veteran manifested pain with flexion and 
extension at the elbow, and there was objective evidence of 
weakness and fatigability of muscles on use of the left 
forearm.  



CONCLUSION OF LAW

The reduction of a 20 percent rating under DC 5202 for 
residuals, left distal humerus fracture to a noncompensable 
rating effective January 1, 2005, even with a concurrent 
grant of service connection for residuals of transposition, 
left ulnar nerve and assignment of a 10 percent evaluation 
under DC 8516, was not proper, and the evaluation must be 
restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.130, 
Diagnostic Code 5202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that reduction of the 20 percent 
evaluation assigned under DC 5202 for post-operative 
residuals of a left distal humerus fracture was improper, and 
contends that his 20 percent evaluation should be restored.  

A.  Duty to notify

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the context of a reduction in a rating, 
the procedures for notification are described at 38 C.F.R. 
§ 3.105.  As the decision below is favorable to the Veteran, 
no further duty to notify or assist the Veteran applies.  

Facts 

Historically, service connection for status post open 
reduction internal fixation of the left distal humerus 
fracture with slight elbow pain was granted under DC 5202 by 
rating decision of January 2001 and a 20 percent rating was 
assigned effective December 22, 2000, the date on which the 
claim was received.  

In July 2004, the RO proposed to reduce the Veteran's 
disability evaluation under DC 5202, based on a June 2004 VA 
examination and VA outpatient treatment record dated 
June 2003.  In the June 2004 rating decision, for which 
notice was issued to the Veteran in July 2004, the RO also 
granted service connection for the left ulnar nerve 
transposition which was performed as part of the Left humerus 
ORIF.  The RO assigned an evaluation of 10 percent, effective 
June 8, 2004.  In October 2004, the RO reduced the rating 
under DC 5202 from 20 percent to noncompensable, effective 
January 1, 2005.  

As a procedural matter, the Board finds that the June 2004 
notice letter contained a rating decision reflecting a 
proposed reduction of the schedular rating for the Veteran's 
left humerus disability from 20 percent to a noncompensable 
rating.  In this letter, he was notified of the proposed 
action, the reasons and bases therefore, and was given the 
required 60 days to present additional evidence and to 
request a hearing before the RO. 

The RO subsequently implemented the rating reduction to 
noncompensable in an October 2004 rating decision, effective 
January 1, 2005.  The Veteran was notified of the action 
taken and his appellate rights in a letter of that same 
month, accompanying this rating decision.  As such, VA met 
the due process requirements under 38 C.F.R. § 3.105(e) and 
(i) (2009).  

The Board must now consider whether the reduction in rating 
was proper.  The criteria for a rating reduction is found in 
38 C.F.R. § 3.344 (2009).  The law provides that, when a 
rating has continued for a long period at the same level 
(five years or more), any rating reduction must be based on 
an examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c) (2009);  Kitchens v. Brown, 7 
Vet. App. 320, 324 (1995).  

A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a) (2009).  However, where a 
rating has been in effect for less than five years, the 
regulatory requirements under 
38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth 
in 38 C.F.R. § 3.344 (c).  In such cases, 38 C.F.R. § 3.344 
(c) states that reexamination disclosing improvement will 
warrant reduction in rating.  

In this case, the previous rating had been in effect for less 
than five years.  Specifically, the Veteran's 20 percent 
rating for his left humerus disability was assigned effective 
June 2000.  It was reduced effective January 1, 2005.  
Therefore, the Veteran had a 20 percent rating for more than 
four years, but less than five years.  Thus, the June 2004 
examination used to reduce the Veteran's rating and 
disclosing improvement in the left humerus disability is 
sufficient to use to warrant a reduction in rating.  

The RO evaluated Veteran's left humerus disability by analogy 
under DC 5202, the criteria used to evaluate "other 
impairment of the humerus," since there is no diagnostic 
code which addresses the Veteran's specific injury or 
surgical treatment.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992) (where the particular disability is not listed, it may 
be rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous).  

Under DC 5202, impairment of the humerus, with recurrent 
dislocation of the major or minor shoulder at the 
scapulohumeral joint, is assigned a 20 percent evaluation 
with infrequent episodes of dislocation and guarding of 
movement only at shoulder level.  A 30 percent evaluation is 
assigned with frequent episodes and guarding of all arm 
movements, if the major arm is affected.  Malunion of the 
humerus with moderate deformity warrants a 20 percent for the 
major or minor arm.  A 30 percent rating is warranted if 
malunion of the humerus results in marked deformity of the 
major arm.  38 C.F.R. Part 4, Diagnostic Code 5202.

Service medical evidence discloses that, while he was 
stationed in Germany, the Veteran underwent an open reduction 
and internal fixation of the left distal humerus due to a 
fracture.  Treatment reports in service showed guarding and 
complaints of pain, and he was later separated from service 
by reason of disability.  The RO indicated that a future 
review examination would be scheduled to ascertain all 
residual disability findings due to the service-connected 
injury.  

In June 2003, the Veteran was seen during a new consultation 
for pain with retained hardware.  He stated that he would 
like to have the hardware removed.  He related that some days 
he had more pain than others, but he always felt that 
something was there.  Physical examination showed normal 
range of motion without pain.  There was no crepitation and 
no swelling. He had normal musculature and his distal humerus 
was neurologically intact.  X-rays showed a plate times two 
with screw fixation of the distal humerus.  

VA outpatient treatment records from 2000 to 2003 showed the 
Veteran was seen on a periodic basis for pain related to his 
left upper extremity. 

In June 2004, the Veteran underwent VA examination.  The 
examination showed that the Veteran was left hand dominant.  
He was seen for reevaluation of his left upper extremity.  He 
noted that he had regained full range of motion of his left 
upper extremity.  He had intermittent pain that occurred in 
the region of the medial elbow radiating down to the small 
and ring fingers along the ulnar nerve distribution.  This 
was fleeting in nature.  He used occasional pain medications 
for his symptoms and was not on them on a routine basis.  He 
denied any recent or further trauma to the left upper 
extremity and had no persistent paresthesias or weakness in 
the left hand.  

Physical examination revealed a 12 cm. scar along the 
posterior aspect of the upper arm extending to the medial 
aspect of the elbow.  This scar was well-healed without 
evidence of infection.  Range of motion of the left elbow was 
symmetric to the right with full extension and greater than 
140 degrees of flexion.  He had mild discomfort at the 
extremes of the arc of motion with flexion and extension.  He 
had full pronation and supination of the forearm.  He had 
minimal Tinel's in the medial aspect of the elbow radiating 
to the ulnar distribution of the hand.  He had normal angle 
of the elbow.  Motor and sensory function of the left hand 
were described as normal.  X-rays of the left humerus 
demonstrated healed distal humerus fracture with articular 
surface congruent in the ulnohumeral and radiohumeral joints.  
He had a medial and posterolateral plating.  There was 
minimal heterotrophic bone over the distal aspect of the 
medial plate.  There was no evidence of failure.  The 
assessment was status post open reduction internal fixation 
of the left distal humerus fracture, healed.  The Veteran 
also had transient ulnar nerve symptoms secondary to the 
anterior nerve transposition.  

By rating decision of June 2004, the Veteran's transient 
ulnar nerve symptoms of the left upper extremity were 
separately rated at 10 percent, under DC 8516, effective 
June 2004. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for 
how long a particular rating has been in effect.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of 
the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 
420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). 

A rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Id. at 421.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement reflects an improvement under the 
ordinary conditions of life and work.  

The Veteran underwent further VA examination in March 2009.  
The Veteran subjectively reported that he had pain all the 
time in the left arm, especially with repetitive motion.  
There was no malunion of the left humerus with moderate 
deformity and there were no episodes of dislocation of the 
left humerus or guarding of movement at the shoulder level 
was shown.  The examiner observed no objective signs or 
symptoms of pain during flexion of the left should to 180 
degrees, abduction of the left shoulder to 180 degrees, or in 
any other plane of motion of the left shoulder.  However, the 
examiner concluded that there was objective evidence of pain 
in the last 40 degrees of elbow flexion from 0 degrees to 145 
degrees, and extension if the elbow was painful in the last 
20 degrees.  The examiner concluded that the triceps muscle 
was affected and that there was fatigue of the muscles with 
repetitive motion of the left elbow joint.  

While these findings do not specifically meet criteria for 
restoration of a 20 percent evaluation under DC 5202, these 
findings establish that the Veteran continues to have 
residuals of the left humerus fracture which are not 
evaluated under any assigned diagnostic code.  The evidence 
that the Veteran has remaining residuals of the left (major) 
humerus which are not encompassed within any other grant of 
service connection or under any other assigned Diagnostic 
Code establish that the RO's reduction of the evaluation 
under DC 5202 to noncompensable was not proper.  Since that 
reduction was not proper, the former rating must be restored.  


ORDER

The reduction from 20 percent to noncompensable for 
residuals, left distal humerus fracture, was improper, and 
appeal for restoration to a 20 percent evaluation for 
residuals, left distal humerus fracture, is granted.  




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


